Case: 15-30728      Document: 00513788889         Page: 1    Date Filed: 12/07/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                      No. 15-30728                            FILED
                                                                       December 7, 2016
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk

              Plaintiff - Appellee

v.

RAYMOND F. DOYLE, III,

              Defendant - Appellant




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:12-CR-173-1


Before JONES, BARKSDALE, and COSTA, Circuit Judges.
PER CURIAM: *
       Raymond Doyle pleaded guilty to production of child pornography.
Pursuant to a Rule 11(c)(1)(C) agreement with the government that the district
court accepted, Doyle was sentenced to a 30-year prison term and lifetime of
supervised release.      On appeal, the only arguments he adequately briefs
contend that two of the conditions of release are unreasonable.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30728      Document: 00513788889     Page: 2   Date Filed: 12/07/2016



                                  No. 15-30728
      Doyle first challenges the requirement that he accept mental health
treatment as directed by his probation officer. This argument is not ripe for
review because his probation officer may never actually require him to undergo
any such treatment. See United States v. Ellis, 720 F.3d 220, 227 (5th Cir.
2013). If the officer ever does require that treatment, at that time Doyle may
petition the district court for a modification of the condition. See id. (citing 18
U.S.C. § 3583(e)(2)).
      Our precedent also forecloses Doyle’s contention that the district court
plainly erred in imposing the internet restriction. As this argument was not
raised below, Doyle must show plain error. Although we recently found an
absolute, lifetime ban on internet use unreasonable, we distinguished in the
same breath scenarios in which the defendant could access the internet with
the approval of the court or a probation officer. United States v. Duke, 788 F.3d
392, 399–400 (5th Cir. 2015) (per curiam). Because Doyle’s internet use is
permitted if he obtains approval from his probation officer, he cannot show
plain error. See Ellis, 720 F.3d at 225 (upholding special condition prohibiting
man guilty of possessing child pornography from accessing the internet
without the permission of the court).
      The judgment is AFFIRMED.




                                        2